Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00013-CV

                                        James T. MAXWELL,
                                              Appellant

                                                  v.

                                           FROST BANK,
                                             Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI04798
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 4, 2020

DISMISSED

           Appellant has filed a motion to dismiss this appeal. Appellee has not opposed the motion.

Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of

the appeal are taxed against the appellant.

                                                   PER CURIAM